Case 5:16-cv-03260-BLF Document 452-14 Filed 02/15/19 Page 1 of 7
               Case 5:16-cv-03260-BLF Document 452-14 Filed 02/15/19 Page 2 of 7


           1   KEKER, VAN NEST & PETERS LLP
               ROBERT A. VAN NEST - # 84065
           2   rvannest@keker.com
               CHRISTA M. ANDERSON - # 184325
           3   canderson@keker.com
               MATTHEW M. WERDEGAR - # 200470
           4   mwerdegar@keker.com
               EUGENE M. PAIGE - # 202849
           5   epaige@keker.com
               MATTHIAS A. KAMBER - # 232147
           6   mkamber@keker.com
               THOMAS E. GORMAN - # 279409
           7   tgorman@keker.com
               LEAH PRANSKY - # 302246
           8   lpransky@keker.com
               ANDREW S. BRUNS - # 315040
           9   abruns@keker.com
               633 Battery Street
          10   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
          11   Facsimile:     415 397 7188

          12   Attorneys for Defendants
               ALPHABET INC. and GOOGLE LLC
          13
                                         UNITED STATES DISTRICT COURT
          14
                                        NORTHERN DISTRICT OF CALIFORNIA
          15
                                               SAN JOSE DIVISION
          16
               SPACE DATA CORPORATION,                    Case No. 5:16-cv-03260-BLF
          17
                           Plaintiff,                     DEFENDANTS’ PATENT L.R. 4-2
          18                                              DISCLOSURE OF PRELIMINARY
                     v.                                   CLAIM CONSTRUCTIONS AND
          19                                              EXTRINSIC EVIDENCE
               ALPHABET INC. and GOOGLE LLC,
          20                                              Judge:     Hon. Beth Labson Freeman
                           Defendants.
          21                                              Date Filed: June 13, 2016

          22                                              Trial Date: August 5, 2019

          23                                              JURY TRIAL DEMANDED

          24

          25

          26

          27

          28

                              DEFENDANTS’ PATENT L.R. 4-2 DISCLOSURE OF PRELIMINARY
                                  CLAIM CONSTRUCTIONS AND EXTRINSIC EVIDENCE
                                             Case No. 5:16-cv-03260-BLF
1230538
               Case 5:16-cv-03260-BLF Document 452-14 Filed 02/15/19 Page 3 of 7


           1          Defendants ALPHABET INC. and GOOGLE LLC (collectively “Google”), by and

           2   through counsel, attach hereto and hereby discloses their preliminary claim constructions under

           3   Patent Local Rule 4-2 for the terms identified by the parties for U.S. Patent Nos. 6,628,941 (“the

           4   ’941 patent”), 9,678,193 (“the ’193 patent”), 9,632,503 (“the ’503 patent”), and 9,643,706 (“the

           5   ’706 patent”).

           6          Google anticipates that the parties will be able to narrow the list of terms to be construed

           7   in the process of preparing a Joint Claim Construction Statement. To the extent necessary to

           8   clarify the issues for the Court or otherwise avoid ambiguity or confusion, Google reserves the

           9   right to address words contained with the identified terms separately from the terms as listed, if

          10   addressing that such words separately will assist in the resolution of the parties’ claim-

          11   construction disputes.

          12          Google reserves the right to supplement or revise this list in response to the constructions

          13   proposed by Space Data, or in response to any change in Space Data’s asserted claims or

          14   infringement contentions. Google further reserves the right to rely on extrinsic evidence

          15   identified by Space Data.

          16          Google may rely on the expert testimony of Dr. Hansman and/or Dr. Aragon-Zavala in

          17   support of Google’s indefiniteness arguments. Subject to Space Data’s proposed constructions

          18   and the subsequent discussions between the parties, Google may also provide testimony from Dr.

          19   Hansman and/or Dr. Aragon-Zavala to provide tutorial background, to explain the meaning and

          20   subject matter of the asserted patent claims as they would be understood by those of ordinary skill

          21   in the art at the time any patents were filed, to opine as to the proper construction of various claim

          22   terms in light of the intrinsic and extrinsic evidence and/or the meaning of the term to one of

          23   ordinary skill in the art, and to rebut Space Data’s positions. Although Google does not currently

          24   intend to rely on expert testimony in relation to other claim terms, Google reserves the right to do

          25   so in response to and in the event that Space Data relies on expert testimony for any other term.

          26          Finally, Google reserves the right to address issues of indefiniteness either as part of the

          27   claim construction process or at some later point in the case, depending on how many terms

          28   remain for consideration following the parties’ meet-and-confer process.
                                                                 1
                                  DEFENDANTS’ PATENT L.R. 4-2 DISCLOSURE OF PRELIMINARY
                                      CLAIM CONSTRUCTIONS AND EXTRINSIC EVIDENCE
                                                 Case No. 5:16-cv-03260-BLF
1230538
               Case 5:16-cv-03260-BLF Document 452-14 Filed 02/15/19 Page 4 of 7


           1
               Dated: January 23, 2018                       KEKER, VAN NEST & PETERS LLP
           2

           3
                                                       By:   /s/ Matthias A. Kamber
           4                                                 ROBERT A. VAN NEST
                                                             CHRISTA M. ANDERSON
           5                                                 MATTHEW M. WERDEGAR
                                                             EUGENE M. PAIGE
           6                                                 MATTHIAS A. KAMBER
                                                             THOMAS E. GORMAN
           7                                                 LEAH PRANSKY
                                                             ANDREW S. BRUNS
           8
                                                             Attorneys for Defendants
           9                                                 ALPHABET INC. and GOOGLE LLC

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                         2
                               DEFENDANTS’ PATENT L.R. 4-2 DISCLOSURE OF PRELIMINARY
                                   CLAIM CONSTRUCTIONS AND EXTRINSIC EVIDENCE
                                              Case No. 5:16-cv-03260-BLF
1230538
Case 5:16-cv-03260-BLF Document 452-14 Filed 02/15/19 Page 5 of 7




                         EXHIBIT A
DEFENDANTS’ PRELIMINARY CONSTRUCTIONS AND EXTRINSIC EVIDENCE

    I.     The ’941 Patent

Claim Element               Defendants’ Proposal                       Intrinsic Evidence                        Extrinsic Evidence

“free floating”             “untethered and drifting along             Figs. 1-5, 1:7-12; 4:62-65; 8-10; 9:6-
                            with existing wind current”                7 10:61-67, 13:20-34, 18:52-54;
                                                                       20:43-44, 24:52-53, 25:6-7, 25:36-
                                                                       37, 26:7-8, 26:50-51.

                                                                       See also File History citations for
                                                                       “without any longitudinal and
                                                                       latitudinal position control”
                                                                       (incorporated by reference).

“constellation              “a plurality of small, lighter-than-       Abstract, Figs. 1, 2, 8, and 9; 1:7-12;
communications system”      air communications platforms               2:49-55; 3:45-49; 3:59-65; 4:2-4,
                            spaced-apart and floating in the           6:62-67; 8:18-21; 8:46-66; 9:30-36;
                            stratospheric layer of the Earth's         10:28-34; 11:25-29; 12:13-16; 12:45-
                            atmosphere over a contiguous               52; passim in claims.
                            geographic area”
                                                                       File History: April 18, 2000
                                                                       Office Action: Aug. 30, 2000
                                                                       Statement Made in an Amendment:
                                                                       SD_003826, SD_003850

“without any longitudinal   “lacking horizontal propulsion or          Figs. 1-5, 1:7-12; 4:62-65; 8-10; 9:6-
and latitudinal position    steering”                                  7 10:61-67, 13:20-34, 18:52-54;
                                                                                                                                      Case 5:16-cv-03260-BLF Document 452-14 Filed 02/15/19 Page 6 of 7




control”                                                               20:43-44, 24:52-53, 25:6-7, 25:36-

                                                                   1
     DEFENDANTS ALPHABET INC. AND GOOGLE LLC’S PRELIMINARY CLAIM CONSTRUCTIONS AND EXTRINSIC EVIDENCE
                                          Case No. 5:16-cv-03260-BLF
1230145
Claim Element                Defendants’ Proposal                   Intrinsic Evidence                     Extrinsic Evidence

                                                                    37, 26:7-8, 26:50-51.

                                                                    File History: April 18, 2000
                                                                    Office Action: Aug. 30, 2000
                                                                    Statement Made in an Amendment:
                                                                    SD_003824
                                                                    Fax from Examiner: SD_004265
                                                                    File History: March 2, 2001
                                                                    Office Action: Aug. 28, 2001
                                                                    Interview Summary: SD_003664
                                                                    File History: March 2, 2001
                                                                    Office Action: Aug. 28, 2001
                                                                    Amendment: SD_003596
                                                                    File History: Feb. 28, 2002
                                                                    Office Action: May 22, 2002
                                                                    SD_003538
                                                                    Reasons for Allowance: SD_004510

“launched in a manner        Indefinite:                            Figs. 1-5, 8-9; 3:59-4:4; 4:60-62;
such that … there is                Mixed system and method         7:60-63 8:18-21; 8:62-66; 9:7-10;
substantially a relative            claim violates IPXL.            9:31-34; 9:41-47; 9:50-57; 10:12-21;
distance between said               “substantially a relative       10:28-38; 10:53-67; 11:63-12:17;
plurality of lighter-than-          distance” is indefinite         12:36-52; 13:13-16; 13:45-47 14:6-
air platforms”                      under Nautilus.                 23

                             “launched in a manner” =
                             “synchronized launching of a
                             plurality platforms from spaced-
                             apart geographical locations”
                                                                                                                                Case 5:16-cv-03260-BLF Document 452-14 Filed 02/15/19 Page 7 of 7




                                                                2
     DEFENDANTS ALPHABET INC. AND GOOGLE LLC’S PRELIMINARY CLAIM CONSTRUCTIONS AND EXTRINSIC EVIDENCE
                                          Case No. 5:16-cv-03260-BLF
1230145
